Opinion of the Court
Darden, Judge:
Failure of the law officer to orally advise the court-martial on sentence voting procedures requires a setting aside of the sentence in this case. United States v Pryor, 19 USCMA 279, 41 CMR 279 (1970); United States v Sandoval, 19 USCMA 281, 41 CMR 281 (1970); United States v Heaston, 19 USCMA 281, 41 CMR 281 (1970); United States v Matlock, 19 USCMA 282, 41 CMR 282 (1970); and United States v Mora, 19 USCMA 284, 41 CMR 284 (1970).
The decision of the Court of Military Review is therefore set aside as to sentence and the record of trial is returned to the Judge Advocate General of the Army. A rehearing on the sentence may be ordered.
Chief Judge Quinn and Judge FERGUSON concur.